            Case 2:21-cv-00029-APG-BNW Document 1 Filed 01/07/21 Page 1 of 5



 1 COGBURN LAW
   Jamie S. Cogburn, Esq.
 2 Nevada Bar No. 8409
   jsc@cogburncares.com
 3 Erik W. Fox, Esq.
   Nevada Bar No. 8804
 4 ewf@cogburncares.com
   2580 St. Rose Parkway, Suite 330
 5 Henderson, Nevada 89074
   Telephone: (702) 748-7777
 6 Facsimile: (702) 966-3880
   Attorneys for Plaintiff
 7

 8                              UNITED STATES DISTRICT COURT

 9                                     DISTRICT OF NEVADA

10      KEITH IAN BRODIE, an individual,

11                                  Plaintiff,

12            vs.                                                   COMPLAINT
                                                                  AND JURY DEMAND
13      CREDIT CONTROL SERVICES, INC. d/b/a
        CREDIT COLLECTION SERVICES, a
14      Foreign Corporation,

15                                  Defendant.

16

17          Plaintiff, Keith Ian Brodie (hereinafter “Plaintiff”), by and through counsel, Cogburn Law,

18 hereby complains against Defendant as follows:

19 I.       PRELIMINARY STATEMENT

20          1.      This is an action for damages brought by an individual consumer for Defendant’s

21 violations of the Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et seq. (hereinafter

22 “FDCPA”), which prohibits debt collectors from engaging in abusive, deceptive, and unfair

23 practices.

24


                                                 Page 1 of 5
           Case 2:21-cv-00029-APG-BNW Document 1 Filed 01/07/21 Page 2 of 5



 1 II.      JURISDICTION AND VENUE

 2          A.     JURISDICTION OF THE COURT

 3          2.     Jurisdiction of this Court arises under 15 U.S.C. § 1692k(d).

 4          B.     VENUE

 5          3.     Venue is proper in this District Court, particularly its unofficial southern district,

 6 pursuant to 28 U.S.C. § 1391(b).

 7 III.     PARTIES

 8          4.     Plaintiff is a natural person residing in Clark County, Nevada.

 9          5.     Plaintiff is a “consumer” as defined by the FDCPA, 15 U.S.C. § 1692a(c).

10          6.     Upon information and belief, Credit Control Services, Inc. d/b/a Credit Collection

11 Services (hereinafter “CCS”) is a Collection Agency engaged in the business of collecting debts

12 by use of the mails and telephone, and regularly attempts to collect debts alleged to be due another.

13          7.     Upon information and belief, CCS is a foreign entity licensed in the State of

14 Maryland and doing business in Nevada.

15          8.     Upon information and belief, CCS is registered with the State of Nevada as a

16 collection agency or as a foreign collection agency, license numbers CAD11427, CAD11428 &

17 CAD11429.

18          9.     CCS is a “debt collector” as defined by the FDCPA, 15 U.S.C. § 1692a(6) trying to

19 collect a “debt” as defined by 15 U.S.C. § 1692a(5).

20 IV.      GENERAL ALLEGATIONS

21          10.    Plaintiff obtained medical care in 2019.

22          11.    Thereafter, because of administrative confusion with appropriate billing for the

23 services performed, the medical provider referred the account to CCS for collection.

24


                                                Page 2 of 5
           Case 2:21-cv-00029-APG-BNW Document 1 Filed 01/07/21 Page 3 of 5



 1         12.     However, prior to assigning the collection to CCS, Plaintiff’s insurance satisfied

 2 the outstanding medical services charges with the provider.

 3         13.     Notwithstanding, CCS sent collection notices in January and again in August 2020.

 4         14.     On or about January 30, 2020, the medical provider’s office represented they were

 5 contacting CCS to explain the resolution of payment for the services by Plaintiff’s insurance

 6 company.

 7         15.     Despite being advised of the issue, CCS persisted in seeking collection of the

 8 medical services previously paid for.

 9         16.     CCS, with justification or authority, has and continues to collect an unlawful

10 amount in violation of the FDCPA.

11 V.      CLAIMS FOR RELIEF

12
                                   FIRST CLAIM FOR RELIEF
13                 (Fair Debt Collection Practices Act (FDCPA), 15 U.S.C. § 1692)

14         17.     Plaintiff realleges and incorporates all preceding paragraphs above as if fully set

15 out herein.

16         18.     Defendant was negligent and/or willful, rendering it liable for attempting to collect

17 an improper balance due, fees, interests and/or expenses not authorized or permitted by law, and

18 in violation of 1692f(1), including seeking collection of the amounts previously satisfied by

19 Plaitniff’s health sinsurance.

20         19.     As a result of the foregoing violations, Defendant is liable for actual damages,

21 including general damages and special damages in an amount to be proven at trial, but not less

22 than up to $1,000 per violation, pursuant to 1692k(a)(1).

23

24


                                               Page 3 of 5
           Case 2:21-cv-00029-APG-BNW Document 1 Filed 01/07/21 Page 4 of 5



 1         20.     As a result of the foregoing violations, Defendant is liable for actual damages,

 2 including general damages and special damages in an amount to be proven at trial, but not less

 3 than up to $1,000 per violation, pursuant to 1692k(a)(2)(a).

 4         21.     As a result of the foregoing violations, Defendant is liable for costs and reasonable

 5 attorney fees pursuant to 1692k(a)(3).

 6         22.     Plaintiff hereby prays for actual damages under the FDCPA, and for statutory

 7 damages as set forth above for each and every violation of the Fair Debt Collection Practices Act

 8 proven at the trial of this case, and reasonable attorney fees and costs thereunder.

 9         23.     An actual controversy has arisen and now exists between the parties concerning

10 their respective rights and duties under the FDCPA. A judicial declaration that Defendant’s actions

11 violated the FDCPA is necessary so that all parties may ascertain their rights and duties under the

12 law.

13 VI.     PRAYER FOR RELIEF

14         WHEREFORE, Plaintiff respectfully prays that judgment be entered against the

15 Defendant, on all counts, for the following:

16         1.      Declaratory judgment that Defendant’s conduct violated the FDCPA;

17         2.      Actual damages;

18         3.      Statutory damages;

19         4.      Punitive damages;

20         5.      Costs and reasonable attorney fees; and

21         6.      For such other and further relief as the Court may deem just and proper.

22

23

24


                                                Page 4 of 5
           Case 2:21-cv-00029-APG-BNW Document 1 Filed 01/07/21 Page 5 of 5



 1 VII.    JURY DEMAND

 2         Pursuant to Fed. R. Civ. P. 38(b) and the Seventh Amendment to the United States

 3 Constitution, Plaintiff hereby demands a jury trial.

 4         Dated this 7th day of January, 2021.

 5                                                COGBURN LAW

 6

 7                                                By:       /s/Erik W. Fox
                                                        Jamie S. Cogburn, Esq.
 8                                                      Nevada Bar No. 8409
                                                        Erik W. Fox, Esq.
 9                                                      Nevada Bar No. 8804
                                                        2580 St. Rose Parkway, Suite 330
10                                                      Henderson, Nevada 89074
                                                        Attorneys for Plaintiff
11

12

13

14

15

16

17

18

19

20

21

22

23

24


                                               Page 5 of 5
